Citation Nr: 1547771	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  10-40 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran is eligible for VA educational assistance benefits under Chapter 1606, Title 10, of the United States Code (known as the Montgomery GI Bill for Selected Reserves (MGIB-SR)).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from September 2000 to January 2005, as well as additional service with a reserve component that included being activated for service from February 2012 to February 2013.  He is currently serving on active duty, having re-enlisted in the United States Navy in April 2013.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the benefit sought on appeal.  The Veteran timely appealed the decision, and the Board remanded the issue in April 2014 for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to clarify findings made by the Department of Defense (DOD) and then re-adjudicate the claim.  The AOJ obtained clarification from the DOD in July 2015 and provided the Veteran a supplemental statement of the case that same month.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the Board at a hearing at the Los Angeles RO in September 2011.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The Veteran became eligible for MGIB-SR (Chapter 1606) educational benefits effective July 10, 2009.

2.  In April 2013, the Veteran reenlisted for active military service in the United States Navy, terminating his eligibility for MGIB-SR benefits.

3.  The DOD has determined that the Veteran is not eligible for educational assistance benefits under the MGIB-SR.


CONCLUSION OF LAW

The requirements for basic eligibility for MGIB-SR educational assistance benefits have not been met. 10 U.S.C.A. §§ 16131, 16132, 16133 (West 2014); 38 U.S.C.A. §3012 (West 2014); 38 C.F.R. §§ 21.7540, 21.7550, 21.7551 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015). In the present case, the Board acknowledges that no VCAA letter was sent to the Veteran.

The United States Court of Appeals for Veterans Claims (Court), however, has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions. See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that VCAA notice was not required in case involving a waiver request). In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 for education claims, not the VCAA. VA's duty to notify is outlined under 38 C.F.R. § 21.1031(b), and the duty to assist is outlined under 38 C.F.R. § 21.1032.

In the present case, however, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004). In fact, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here. Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

II.  Analysis

The Veteran claims that he is entitled to MGIB-SR educational assistance benefits under Chapter 1606 of Title 10 of the United States Code. This program is an educational assistance program for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, as well as the Army and Air National Guard. The Reserve components decide who is eligible for the program, and VA makes the payments for the program. VA regulations provide that a determination of an individual's eligibility for MGIB-SR benefits is to be made by the Armed Forces, not by VA. 10 U.S.C.A. § 16132; 38 C.F.R. § 21.7540(a).

In accordance with Chapter 1606, Title 10, of the United States Code, for members of the Selected Reserve to be eligible for Chapter 1606 benefits, the reservist (1) shall (i) enlist, reenlist, or extend an enlistment as a Reserve for service in the Selected Reserve so that the total period of obligated service is at least six years from the date of such enlistment, reenlistment, or extension; or (ii) be appointed as, or be serving as, a Reserve officer and agree to serve in the Selected Reserve for a period of not less than six years in addition to any other period of obligated service in the Selected Reserve to which the person may be subject; (2) must complete his or her initial period of active duty for training; (3) must be participating satisfactorily in the Selected Reserve; and (4) must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C. chapter 30. 10 U.S.C.A. § 16132(a) (West 2014); 38 C.F.R. § 21.7540(a) (2015).

In November 2009, the Veteran applied for educational benefits under the MGIB-SR. In December 2009, he received notice that although he was eligible for VA educational assistance benefits under Chapter 33, Title 38, of the United States Code (known as the Post-9/11 GI Bill), he was not entitled to VA educational assistance benefits under the MGIB-SR (also known as Chapter 1606 benefits). The Veteran disagreed with the denial of MGIB-SR benefits and submitted a copy of his Notice of Basic Eligibility (NOBE) for such benefits, which indicates that he met the eligibility criteria for the Selected Reserve Educational Assistance program authorized in Chapter 1606 of Title 10, United States Code, and that his date of basic eligibility was July 10, 2009.
 
In a March 2010 response to the Veteran's notice of disagreement (NOD), the RO informed the Veteran that based on the NOBE, eligibility for MGIB-SR educational benefits had been established, but noted that he was then drawing Post-9/11 GI Bill benefits. The RO indicated that this represented a "favorable resolution" of the issue raised in his NOD. In May 2010, the RO sent the Veteran an additional letter notifying him that his claim for education benefits under the Post-9/11 GI Bill could not be approved because he had exhausted all of his education benefits under that program. (The Board notes that entitlement to benefits under the Post-9/11 GI Bill is not at issue in this case, as the Veteran has in fact exhausted his benefits under that program and does not contend otherwise.) The RO then stated that the Veteran appeared to have retained his eligibility for MGIB-SR benefits. In a second letter dated the same day in May 2010, the RO informed the Veteran that it could not approve his claim for MGIB-SR benefits, stating that the Navy Reserve reported that he did not have a 6-year contract for the Selected Reserve. In response, the Veteran submitted a copy of his immediate reenlistment contract showing that he reenlisted in the Navy Reserve for a period of 6 years from July 11, 2009. The RO then sought to verify the Veteran's eligibility with the DOD, specifically requesting that reasons be provided if it was determined that the Veteran was not eligible for MGIB-SR benefits. In response, DOD simply replied: "Not eligible for 1606." 

Pursuant to the Board's April 2014 remand, the AOJ again contacted the DOD for clarification of its prior finding. In response, a representative from the United States Navy sent an email in July 2015 in which it stated that the Veteran was "still on active duty," having reenlisted with the Navy in April 2013, and that he had a "period of honorable service" from December 2006 to April 2013. The AOJ sought further clarification of this response with the DOD, noting that it was unclear if the DOD records had been updated in light of the fact that the Veteran had reenlisted with the Navy Reserve in July 2009, was serving pursuant to a 6-year contract, and had been issued an NOBE indicating that July 10, 2009, was the date of basic eligibility for Chapter 1606 benefits. In a formal response to that request, the DOD clarified that the Veteran had been enlisted in the Navy Selected Reserve beginning in December 2006 but had reenlisted on active duty with the Navy in April 2013, which rendered him ineligible for MGIB-SR benefits. In so finding, the DOD pointed to Bureau of Naval Personnel Instruction 1780, which establishes that "a member reenlisting in a regular military service component terminate[s] eligibility for MGIB-SR." See BUPERSINST 1780.1A, Oct. 5, 2004. In addition, the AOJ obtained the Veteran's service personnel records, which include an immediate reenlistment contract showing that he had reenlisted with the Navy in April 2013.  

Based upon the evidence of record, the Board finds that the DOD has verified that the Veteran is not eligible for MGIB-SR education benefits. In so finding, the Board reiterates that the determination of an appellant's eligibility is made by the DOD, not by VA, and despite a determination of eligibility made by a unit commander or designee in relation to an enlistment contract, the Veteran here has been found by the DOD not in fact to be eligible for educational benefits under the MGIB-SR program. In that connection, and as earlier noted, the VA (and, by extension, the Board) is bound to accept any determination made by the DOD (and not a specific unit) regarding a claimant's MGIB-SR eligibility. See 10 U.S.C.A. § 16132; 38 C.F.R. §§ 21.1034, 21.7540(a). The regulations clearly state that determinations of eligibility for MGIB-SR benefits are within the sole purview of the Armed Forces; no such authority has been delegated to any other source. See 10 U.S.C.A. § 16132; 38 C.F.R. §§ 21.1034, 21.7540(a). Therefore, this claim for educational benefits must be denied.



ORDER

The appeal seeking entitlement to VA educational assistance under Chapter 1606, Title 10, United States Code, for benefits under the Montgomery GI Bill-Selected Reserve Educational Assistance Program is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


